Case 3:20-cv-01258-DMS-BLM Document 41 Filed 03/04/21 PageID.1244 Page 1 of 8




 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10       MELISSA MORAND-DOXZON, on                   Case No. 20-cv-1258 DMS (BLM)
         behalf of herself, all others similarly
11       situated, and on behalf of the general      ORDER DENYING MOTION TO
         public,                                     REMAND
12
                      Plaintiff,
13
               v.
14
         DELAWARE NORTH
15       COMPANIES SPORTSERVICE,
         INC.; CALIFORNIA
16       SPORTSERVICE, INC.; and DOES
         1-100,
17
                      Defendants.
18
19
20            Pending before the Court is Plaintiff Melissa Morand-Doxzon’s renewed
21   motion to remand. Defendants Delaware North Companies Sportservice, Inc. and
22   California Sportservice, Inc. filed a response in opposition to Plaintiff’s motion.
23   Plaintiff filed a reply.1 For the following reasons, Plaintiff’s motion is denied.
24   ///
25   ///
26
27   1
      Defendants also filed objections to Plaintiff’s request for judicial notice. The Court
28   declines to rule on the objections as the matters sought to be judicially noticed are
     not relied on in this Order.
                                                   –1–                  20-cv-1258 DMS (BLM)
Case 3:20-cv-01258-DMS-BLM Document 41 Filed 03/04/21 PageID.1245 Page 2 of 8




 1                                             I.
 2                                    BACKGROUND
 3         On May 26, 2020, Plaintiff, on behalf of herself, all others similarly situated,
 4   and on behalf of the general public, commenced the present action against
 5   Defendants in the San Diego County Superior Court. Plaintiff brings the following
 6   claims against Defendants: (1) failure to pay all straight time wages, (2) failure to
 7   pay all overtime wages, (3) failure to provide meal periods, in violation of Cal. Labor
 8   Code §§ 226.7 and 512 and the applicable California Industrial Welfare Commission
 9   (“IWC”) Wage Order, (4) failure to authorize and permit rest periods, in violation of
10   Cal. Labor Code § 226.7 and the applicable IWC Wage Order, (5) failure to provide
11   suitable resting facilities for meal or rest periods, in violation of Cal. Labor Code §
12   226.7 and the applicable IWC Wage Orders, (6) knowing and intentional failure to
13   comply with itemized employee wage statement provisions, in violation of Cal.
14   Labor Code §§ 226, 1174 and 1175, and the applicable IWC Wage Order, (7) failure
15   to pay all wages due at the time of termination of employment, in violation of Cal.
16   Labor Code §§ 201–203, (8) violations of the Labor Code Private Attorneys General
17   Act of 2004 (“PAGA”), and (9) violation of unfair competition law, under Cal. Bus.
18   & Prof. Code § 17200 et seq. (ECF No. 1-2.)
19         On July 6, 2020, Defendants removed the case to this Court based on (1) the
20   Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1332, and (2) Section 301
21   of the Labor Management Relations Act (“LMRA”), 29 U.S.C. § 185. (ECF No. 1.)
22   Plaintiff filed a motion to remand the case to state court arguing that CAFA’s Local
23   Controversy and Home State Controversy Exceptions applied. The Court denied the
24   motion without prejudice because Plaintiff failed to demonstrate that an exception
25   to CAFA applied.2 (ECF No. 23.)
26
27   2
       Plaintiff also argued remand was proper because Defendants failed to show that
28   her claims were preempted by Section 301 of the LMRA. (ECF No. 9.) The Court
     did not reach the issue because subject-matter jurisdiction was established under
                                               –2–                      20-cv-1258 DMS (BLM)
Case 3:20-cv-01258-DMS-BLM Document 41 Filed 03/04/21 PageID.1246 Page 3 of 8




 1         Plaintiff now renewed motion to remand, arguing that new jurisdictional
 2   discovery shows the local controversy exception to CAFA applies to this case. (ECF
 3   No. 28.)   Plaintiff also argues that Defendants have not met their burden of
 4   demonstrating that Section 301 of the LMRA preempts any of the causes of action
 5   in the Complaint. (Id.) The Court declines to reach the latter argument because
 6   subject matter jurisdiction exists under CAFA.
 7                                            II.
 8                                 LEGAL STANDARDS
 9         The Class Action Fairness Act was passed by Congress “to permit defendants
10   to remove class actions to federal court if they meet three requirements: there must
11   be minimal diversity of citizenship between the parties; the proposed class must have
12   at least 100 members; and the aggregated amount in controversy must equal or
13   exceed the sum or value of $5 million.” Jordan v. Nationstar Mortg. LLC, 781 F.3d
14   1178, 1182 (9th Cir. 2015) (citing 28 U.S.C. § 1332(d)).           Furthermore, “no
15   antiremoval presumption attends cases invoking CAFA,” and its provisions must be
16   interpreted “broadly in favor of removal.” Id. at 1184 (citing Dart Cherokee Basin
17   Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014)). Although the party
18   seeking removal still bears the burden of establishing removal jurisdiction, the party
19   seeking remand bears the burden of showing that an exception to CAFA jurisdiction
20   applies. See, e.g., Mondragon v. Capital One Auto Fin., 736 F.3d 880, 883 (9th Cir.
21   2013); Serrano v. 180 Connect, Inc., 478 F.3d 1018, 1022 (9th Cir. 2007).
22         The local controversy exception to CAFA provides that district courts shall
23   decline jurisdiction where (1) “more than two-thirds of the plaintiffs are citizens of
24   California”; (2) “at least one defendant from whom significant relief is sought and
25   whose alleged conduct forms a significant basis for the claims is a California
26   citizen”; (3) “the principal injuries about which Plaintiffs complain were suffered in
27
28   CAFA.

                                              –3–                      20-cv-1258 DMS (BLM)
Case 3:20-cv-01258-DMS-BLM Document 41 Filed 03/04/21 PageID.1247 Page 4 of 8




 1   California”; and (4) “no similar class action has been filed against any of the
 2   defendants in the preceding three years.”       Bridewell-Sledge v. Blue Cross of
 3   California, 798 F.3d 923, 929 (9th Cir. 2015); 28 U.S.C. § 1332(d)(4)(A). “CAFA
 4   was intended to strongly favor federal jurisdiction over interstate class actions.”
 5   King v. Great American Chicken Corp., Inc., 903 F.3d 875, 879 (9th Cir. 2018)
 6   (citing Brinkley v. Monterey Fin. Servs., Inc., 873 F.3d 1118, 1121 (9th Cir. 2017)).
 7   The local controversy exception is intended to be applied narrowly, “particularly in
 8   light of the purposes of CAFA.” Benko v. Quality Loan Service Corp., 789 F.3d
 9   1111, 1116 (9th Cir. 2015). Indeed, when courts evaluate whether this exception
10   applies, “all doubts [should be] resolved in favor of exercising jurisdiction over the
11   case.” Evans v. Walter Indus., Inc., 449 F.3d 1159, 1163 (11th Cir. 2006) (quotation
12   omitted); see also Arbuckle Mountain Ranch v. Chesapeake Energy Corp., 810 F.3d
13   335, 338 (5th Cir. 2016) (“If the applicability of an exception is not shown with
14   reasonable certainty, federal jurisdiction should be retained”).
15                                            III.
16                                       DISCUSSION
17         Plaintiff argues that remand is proper under the local controversy exception
18   to CAFA. (ECF No. 28.) In this case, only one of the exception’s requirements is in
19   dispute: whether Plaintiff has demonstrated that more than two-thirds of the
20   plaintiffs are citizens of California.
21         As discussed, the local controversy exception to CAFA only applies where
22   more than two-thirds of the action’s prospective class members are citizens of the
23   state where the action was filed. Mondragon, 736 F.3d at 883–884. The statute does
24   not provide for remand based solely on a plaintiff’s allegations, when those
25   allegations are challenged by the defendant. Id. at 884. A district court makes
26   factual findings regarding jurisdiction under a preponderance of the evidence
27   standard. Id. Plaintiff bears the burden of demonstrating that a CAFA exception
28   applies. Id. at 883.

                                              –4–                       20-cv-1258 DMS (BLM)
Case 3:20-cv-01258-DMS-BLM Document 41 Filed 03/04/21 PageID.1248 Page 5 of 8




 1         To qualify for the local controversy exception, Plaintiff must show that more
 2   than 66.66% of the purported class members are citizens of California. Citizenship
 3   is determined by a person’s state of domicile,” which is defined as the state “where
 4   (i) she resides, (ii) ‘with the intention to remain or to which she intends to return.’”
 5   Adams v. West Marine Products, Inc., 958 F.3d 1216, 1221 (9th Cir. 2020).
 6   “[N]umerous courts treat a person's residence as prima facie evidence of the person's
 7   domicile.” Mondragon, 736 F.3d at 886 (citations omitted). To this end, Plaintiff
 8   provides the court with a list of prospective class members’ residences to
 9   demonstrate their California citizenship. (ECF No. 28-1 at 15–16; ECF No. 28-2 at
10   3–4, 56–101.) The list excludes addresses of class members who requested that their
11   contact information not be disclosed to Plaintiff’s counsel, as well as addresses to
12   which materials sent by the third-party were unable to be delivered. (ECF No. 28-1
13   at 15; ECF No. 28-2 at 3–4.) Plaintiff provides no evidence as to the residency of
14   those two groups of putative class members. The list shows that 2,292 out of 2,833
15   class members have California addresses. (ECF No. 28-1 at 15–16; ECF No. 28-2
16   at 3–4, 56–101.) Plaintiff takes these numbers and calculates that 81% of class
17   members live within California.3 (ECF No. 28-1 at 16; ECF No. 28-2 at 4.)
18         However, the list’s evidentiary value to establishing citizenship of class
19   members is dubious. “[A] party with the burden of proving citizenship may rely on
20   the presumption of continuing domicile, which provides that, once established, a
21   person’s state of domicile continues unless rebutted with sufficient evidence of
22   change.” Mondragon, 736 F.3d at 885. Here, citizenship is determined “as of the
23
24
     3
       Plaintiff also submits evidence pertaining to a “skip tracing” process conducted by
     a third-party company, the results of which purportedly represent a more accurate
25   accounting of the addresses of putative class members. (See ECF No. 28-1 at 17–
26   18.) Plaintiff asserts this search methodology, when applied to the assumptions she
     used to establish the 81% residency figure, reveals that “78% of class members live
27   within California.” (Id. at 18 (emphasis omitted).) Defendants raise numerous
28   objections to this evidence. (ECF No. 31 at 11–12.) The Court declines to rule on
     these objections because the Court’s reasoning applies equally to the 78% figure.
                                               –5–                      20-cv-1258 DMS (BLM)
Case 3:20-cv-01258-DMS-BLM Document 41 Filed 03/04/21 PageID.1249 Page 6 of 8




 1   date the case became removable[.]” Id. at 883; 28 U.S.C. § 1332(d)(7). While
 2   Defendants removed the case on July 7, 2020, it became removable on May 26,
 3   2020, when the complaint was filed.
 4         Nonetheless, Plaintiff argues that because May 26 “is still in close proximity
 5   to the date on which Defendants provided the address information,” the presumption
 6   of continuing domicile means that she “has shown that two-thirds of the class
 7   members were California citizens at the time of removal.” (ECF No. 33 at 10.) This
 8   misconstrues both the exception’s citizenship requirement and the nature of the
 9   presumption of continuing domicile. First, citizenship is properly determined as of
10   the date upon which removal becomes possible, not the date upon which removal
11   actually occurs. Thus, the Court is concerned with determining class members’
12   citizenship as of May 26, not any other date. Second, the presumption of continuing
13   domicile is forward-looking, so even if the list provides prima facie evidence of
14   citizenship, it only does so for dates after it was created. This presumption does not
15   reach back to the relevant date of May 26, 2021.
16         This is not the end of Plaintiff’s problems. For example, Plaintiff cites
17   Calleros v. Rural Metro of San Diego, Inc., as an instance where a court used a class
18   residence address list to determine that the two-thirds citizenship requirement was
19   satisfied. (ECF No. 28-1 at 16 (citing 2018 WL 2228710 (S.D. Cal. May 15, 2018).)
20   There, however, the defendants “offer[ed] no evidence that would support a finding
21   that less than two-thirds of the class members [were] California citizens.” Calleros,
22   2018 WL 2228710 at *3.
23         In this case, by contrast, Defendants introduce uncontested evidence that
24   15.3% of prospective class members are not United States citizens. (ECF No. 31-
25   1.) “To be a citizen of a state, a natural person must first be a citizen of the United
26   States.” Adams, 958 F.3d at 1221 (quoting Kanter v. Warner-Lambert Co., 265 F.3d
27   853 (9th Cir. 2001)). Defendants argue that Plaintiff has failed to show that two-
28   thirds of the putative class members are citizens of California because “using

                                               –6–                      20-cv-1258 DMS (BLM)
Case 3:20-cv-01258-DMS-BLM Document 41 Filed 03/04/21 PageID.1250 Page 7 of 8




 1   Plaintiff’s assumptions and calculations, and subtracting out the 15.3% of potential
 2   class members who are not U.S. citizens, only 65.7% of the potential class members
 3   could be California citizens.” (ECF No. 31 at 16.) Considering the general principle
 4   encouraging the resolution of doubt in favor of exercising jurisdiction, the Court is
 5   persuaded by Defendants’ reasoning.
 6            Plaintiff replies that Defendants’ calculation is inapposite because it assumes
 7   that the percentage of non-citizens identified by Defendants should be subtracted
 8   from the total number of class members, rather than the percentage of purported
 9   California citizens. (ECF No. 30 at 11.) She further argues that the number of non-
10   United States citizens likely overlaps with class members who have undeliverable
11   addresses. (Id.) While district courts may draw reasonable inferences from facts in
12   evidence to determine whether CAFA's local controversy exception applies,
13   “jurisdictional finding of fact should be based on more than guesswork.”
14   Mondragon, 736 F.3d at 884. Plaintiff provides no evidence upon which the Court
15   could draw such an inference. The Ninth Circuit has held that the local controversy
16   exception “require[es] evidentiary proof of propositions that appear likely on their
17   face,” even where doing so will cause inefficiency. Mondragon, 736 F.3d at 884.
18   The same court resolved a case against a party seeking remand under the local
19   controversy exception, partly based on a similar lack of evidence regarding non-
20   United States citizens in the proposed class. See King v. Great American Chicken
21   Corp., Inc., 903 F.3d 875, 879 (9th Cir. 2018) (finding party moving for remand
22   failed to show two-thirds local state citizenship in absence of evidence indicating
23   proportion of non-United States citizens in proposed class). Because Plaintiff has
24   not established that the non-United States citizens identified by Defendants are not
25   California residents, the Court finds Plaintiff has failed to show the two-thirds
26   citizenship threshold is met. Therefore, the local controversy exception does not
27   apply.
28   ///

                                                –7–                      20-cv-1258 DMS (BLM)
Case 3:20-cv-01258-DMS-BLM Document 41 Filed 03/04/21 PageID.1251 Page 8 of 8




 1                                          IV.
 2                                    CONCLUSION
 3         For the foregoing reasons, Plaintiff’s motion to remand is denied.
 4         IT IS SO ORDERED.
 5   Dated: March 4, 2021
 6
                                                   ___________________________
 7                                                 Hon. Dana M. Sabraw
 8                                                 United States Chief District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             –8–                      20-cv-1258 DMS (BLM)
